DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Baumgart,” US 2011/0170662 (hereinafter Baumgart).
Regarding to claim 1, Baumgart teaches a radiographic imaging apparatus comprising:
an image generator configured to generate a radiation image based on detection signals of radiation transmitted through a subject (angiographic X-ray imaging modality system Fig. 1 [0010]);
an image processor configured to perform image processing on the radiation image generated by the image generator (server 20 including phase change detector and system and imaging controller 29 and 34 Fig. 1 [0010]); and
a display configured to display a processed image that has been subjected to the image processing in the image processor (display 19 Fig. 1 [0010]); 
wherein the image processor is configured to perform control to create the processed image showing an expanded portion in which a balloon introduced into the subject is expanded (one image with inflated balloon using a second set of settings [0014]).
Regarding to claims 2 and 6, Baumgart teaches all limitations of claim 1 as discussed above. 
Baumgart further teaches following limitations:
Of claim 2, wherein the image processor is configured to perform control to acquire the expanded portion of the balloon based on an expansion recognition image in which expansion of the balloon introduced into the subject is recognized among radiation images generated by the image generator ([0014]-[0016])
Of claim 6, wherein the image processor is configured to perform control to create an expanded-portion confirmation image by showing the expanded portion of the balloon in a contrast image of the subject captured with contrast medium (contrast agent [0022], [0017]) and generated prior to an expansion recognition image in which expansion of the balloon introduced into the subject is recognized among radiation images generated by the image generator ([0009], different phases of contrast enhanced [0016]-[0017]) and contrast agent [0022]).

Regarding to claim 8, Baumgart teaches wherein the image processor is configured to perform control to store the processed image (memory 28 Fig. 1) created by showing the expanded portion in an expansion recognition image in which expansion of the balloon introduced into the subject is recognized among radiation images generated by the image generator upon termination of acquisition of the radiation image of the subject when recognizing the expansion of the balloon introduced into the subject (If a phase change is indicated, x-ray source is updated with the new x-ray parameters [0012], Figure 3, image based phase change, [0013], phase change detector detects a balloon on the image analysis, detecting transition from non-inflated to an inflated balloon catheter, and terminating current acquisition, and update new acquisition parameters, and perform subsequent acquisition [0014]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart as applied to claim 1 above, and further in view of “Chang et al.,” US 2006/0004286 (hereinafter Chang). 
Regarding to claims 3-4, Baumgart teaches all limitations of claim 1 as discussed above.
Baumgart further teaches wherein the image processor is configured to perform control to acquire the expansion recognition image based on a change in a pixel value of a portion of the radiation image showing the balloon and acquired based on a position of a balloon marker in the radiation image. 
Baumgart does not explicitly teach that expansion recognition image acquired based on a marker in the image as claimed.
However, in the analogous field of x-ray imaging system, Chang discloses x-ray imaging system that acquiring the image of the inflated balloon and determining location of the balloon based on the location of the balloon markers in the x-ray images (dilation catheter where sensor are located on the balloon [0086], balloon inflated with sensors), and wherein the image processor is configured to perform control to create the processed image by superimposing a figure along a shape of the balloon on the expanded portion of the balloon in the radiation image (superimpose balloon dilation catheter on the image [0115]-[0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify x-ray imaging system as taught by Baumgart to incorporate teaching of Chang, since sensing the position of the balloon using a marker and superimposing the balloon on the image was well known in the art as taught by Chang.  One of ordinary skill in the art could have combined the elements as claimed by Baumgart with no change in their respective functions, incorporating sensor/marker into balloons .
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart as applied to claim 1 above, and further in view of “Fetterly,” US 2015/0141807 (hereinafter Fetterly).   
Regarding to claims 5 and 7, Baumgart teaches all limitations of claim 1 as discussed above.
Baumgart explicitly disclose wherein the image processor is configured to perform control to store the expanded portion of the balloon (but does not further disclose create the processed image by showing the expanded portion of the balloon previously stored in the radiation image when the balloon is expanded a plurality of times.
However, in the analogous field of x-ray image guided surgery, Fetterly teaches following limitations:
Of claim 5, wherein the image processor is configured to perform control to store the expanded portion of the balloon and create the processed image by showing the expanded portion of the balloon previously stored in the radiation image when the balloon is expanded a plurality of times (reference image of the inflated balloon [0076])
Of claim 7, wherein the image processor is configured to perform control to correct the expanded portion of the balloon shown in the processed image based on detection of a displacement due to body movement of the subject or periodic movement of an object in the subject based on a comparison between a position of a feature point in 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify x-ray imaging system as taught by Baumgart to incorporate teaching of Fetterly, since using reference image comparison and correcting due to cardiac motion was well known in the art as taught by Fetterly.  One of ordinary skill in the art could have combined the elements as claimed by Baumgart with no change in their respective functions, modifying its image processor to implement comparison with reference images, and correct the image due to cardiac motion, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate spatial location of the balloon catheter ([0041]) and improve accuracy of the image analysis method due to cardiac motion ([0092]-[0093]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Elton,”
“Florent et al.,” (US 2005/0002546) discloses operation of registration of the current to reference image, matching markers on the balloon to perform a zoom on the inflated balloon portion ([0027]-[0029]).
“Wenderow et al.,” (US2011/0238082) discloses subject matter of claim 10, displaying information about amount of time the balloon remains inflated ([0075]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793